Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.

Response to Amendment
Applicants’ amendment of the claims, filed on 04/06/2022, in response to the rejection of claims 1-20 from the final office action, mailed on 01/06/2022, by amending claims 1-6, 11-12, 15-16 and canceling claims 7, 19, is acknowledged and will be addressed below.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “the any gases” of Claim 2 is considered being a grammatically error. “any” is broadest term, thus in claim 2, mere “the gases” appears to be proper.

(2) The “wherein the the annular channel of the top plate sits atop…” of Claim 11 should be “wherein the annular channel of the top plate sits atop…”.
Appropriate correction is required.

Claim interpretation
(1) In regards to the “wherein the heater plate is configured to force any gases introduced into the inner volume to flow around the heater plate from an upper surface of the heater plate, to a radially outermost sidewall of the heater plate, then between a lower surface of the heater plate and the gas distribution plate” of Claim 1 and other similar claims;
The “force any gases introduced into the inner volume to flow around the heater plate…” is a functional result caused by use of a plate. Because when a plate is provided in a gas flow path, the gas intrinsically flows around surfaces of the plate. Consequently, when a prior art teaches a plate in a gas flow path, it is sufficient to meet the limitation.

(2) In regards to the “wherein the holder is formed of an electrically conductive material having a thermal conductivity less than about 30 W/m·K” of Claim 15,
The claim defines a material property, so it is determined by depending what material is used for each of the holder and the gas distribution plate.
Applicants’ specification discloses “the holder 152 may be formed of an austenitic nickel-chromium-based superalloy such as, for example, INCONEL 625®. In some embodiments, the holder 152 may alternatively be formed of stainless steel or a nickel alloy”, see the paragraph [0021] of the published instant application.
Consequently, when an apparatus of a prior art teaches the applicants’ materials for the holder, the material will be considered to have same property.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Claim 4 recites the “wherein the heater plate and is configured to force any gases introduced into the inner volume of the showerhead assembly flow from above the heater plate”. It is not clear because what is the function of the “and” between the noun “the heater plate” and the verb “is configured to”, thus metes and bounds cannot be determined. For the purpose of examination, the “and” will be omitted.

(2) Claim 4 recites the “a minimum contact region”. The “minimum” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The dimension of the region has been rendered indefinite by the term “minimum". 
For the purpose of an examination, when an annular channel is provided, it will be considered meeting the limitation.

(3) Claim 12 recites the “and an isolator ring”. There is insufficient antecedent basis for this limitation in the claim.
The limitation will be examined inclusive of “and the isolator ring”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
 (1) Claim 2 recites the “wherein the showerhead assembly is configured such that the any gases introduced into the inner volume are introduced radially outward of the central shaft”.
Claim 1 recites “the showerhead assembly” comprising central shaft and a heater plate, and further recites “the heater plate is configured to force any gases introduced into the inner volume to flow around the heater plate from an upper surface of the heater plate, to a radially outermost sidewall of the heater plate, then between a lower surface of the heater plate and the gas distribution plate”, thus the scope of the claim 1 is narrower than the claim 2, in other words, the claim 2 broadens the feature of claim 1 by more concise terms. Consequently, claim 2 fails to further limit the claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. (US 20040118519, hereafter ‘519) in view of White et al. (US 20050183827, hereafter ‘827) and Faguet (US 20080241377 A1, hereafter ‘377).
Regarding to Claim 1, ‘519 teaches:
Apparatus for distributing gases (abstract, note Fig. 4 shows plural gas flow passages in a plate, which form a shower shape gas distribution, the claimed “A showerhead assembly”);
A gas distribution plate 438 ([0022], the claimed “comprising: a gas distribution plate having a plurality of apertures”);
The mounting plate 426 has a center hole 446 to allow passage of the gas delivery tube 410 ([0024], the claimed “a top plate having a central opening disposed opposite the gas distribution plate”);
Fig. 4 clearly shows the gas distribution plate 438 has a vertically standing edge wall portion, and the wall portion has flanges in both lower and upper positions of the wall, see also rim 462, further, the wall intrinsically has a wall thickness (the claimed “a holder having a wall, a flange extending radially inwardly from a lower portion of the wall and coupled to the gas distribution plate, and a flange extending radially outwardly from an upper portion of the wall and coupled to the top plate, wherein the wall has a thickness”);
Fig. 4 clearly shows an inner volume defined by the gas distribution plate 438, the mounting plate 426, and the vertically standing wall portion coupled to edge of the gas distribution plate 438. Further note in ‘519, the inner volume is defined as the same way of the applicants’ inner volume, in other words, the applicants’ flow passage between the top plate and central shaft, a flow passage between the top plate and the heater plate, and a flow passage between the holder and the heater plate, this corresponds to the flow pathway directing cleaning gases to flow around the shield 475 and the blocker plate 436, and through the gas distribution plate 438 (the claimed “and wherein the gas distribution plate, the top plate, and the holder define an inner volume of the showerhead assembly”);
Disposed below the mounting plate 426 is a shield 475, which is coupled to the gas delivery tube 410 ([0024], note due to the shield coupled to the gas delivery tube disposed in a flow path, the gas intrinsically flows around all the outer surfaces of the shield plate combination, Further, Fig. 4 clearly shows the cleaning gas supplied into an entrance of the inner volume defined by the gas distribution plate 438, the mounting plate 426, and the vertically standing wall portion, flows around the shield plate combination, the claimed “and a apparatus comprising a plate and a central shaft, the plate supported by the central shaft through the central opening of the top plate in a position disposed between and spaced apart from the gas distribution plate and the top plate, and wherein the plate is configured to force any gases introduced into the inner volume to flow around the plate from an upper surface of the plate, to a radially outermost sidewall of the plate, then between a lower surface of the plate and the gas distribution plate”).

‘519 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: (1A) wherein the wall has a thickness between about 0.015 inches and about 0.2 inches,
(1B) and a heating apparatus comprising a heater plate and a central shaft, the heater plate supported by the central shaft through the central opening of the top plate in a position disposed between and spaced apart from the gas distribution plate and the top plate, wherein the heater plate includes a heater configured to heat the gas distribution plate, and wherein the heater plate is configured to force any gases introduced into the inner volume to flow around the heater plate from an upper surface of the heater plate, to a radially outermost sidewall of the heater plate, then between a lower surface of the heater plate and the gas distribution plate.

In regards to the limitation of 1A:
‘827 is analogous art in the field of showerhead (title). ‘827 teaches making the hanger thin enough so that it has the desired low thermal conductivity. We recommend fabricating the hanger 70 of an aluminum sheet having a thickness of 3 mm or less, preferably 1 mm or less (Fig. 6, [0078], note 1 mm is 0.039 inch).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a wall thickness less than 1 mm, for instance, between about 0.015 inches and about 0.2 inches, as the wall thickness of ‘519 (this combination reads into the limitation of 1A), for the purpose of interposing a maximized a high thermal impedance, as taught by ‘827, and/or since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art, see MPEP 2144.05.

In regards to the limitation of 1B:
‘377 is analogous art in the field of processing system (abstract). ‘377 teaches one or more heating elements can be formed within any component of the gas distribution system 300 including, for example, the housing 340, the gas distribution plate 341 and the intermediate gas distribution plate 360 (Fig. 4B, [0054]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added plural heating elements, to the intermediate gas distribution plate of ‘519, which is the shield 475 and the blocker plate 436 (this combination reads into the limitation of 1B), for the purpose of providing a temperature sufficient to pyrolize one or more constituents of the film forming composition, and/or preventing condensation which may or may not cause film formation on surfaces of the gas distribution system and reduce the accumulation of residue.

Regarding to Claim 2,
Emphasized again, as shown in Fig. of ‘519, the cleaning gas supplied to the inner volume, which corresponds to the same inner volume of the applicants, flows radially outward of the central gas delivery tube 410 (the claimed “wherein the showerhead assembly is configured such that the any gases introduced into the inner volume are introduced radially outward of the central shaft”).

Regarding to Claim 3,
‘519 further teaches the one or more heating elements 452, 452' can comprise one or more resistive heating elements ([0056]), and according to yet another embodiment, the one or more heating elements are embedded within the gas distribution system ([0061], note heating element of Figs. 5-6 also can be interpreted as the embedded heating element, further the embedded heating element is commonly well-known feature, for instance, see Fig. 7 of US 6565661, lines 22-27 of col. 7, the claimed “wherein the heater is embedded in the heater plate”).

Claims 4, 6, 8-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘519 in view of Tsuei et al. (US 20040050492, hereafter ‘492), ‘377, Hsu et al. (US 20150111394, hereafter ‘394), and Lubomirsky et al. (US 20140209027, hereafter ‘027).
Regarding to Claim 4, ‘519 teaches:
The CVD apparatus 100 has electrically grounded external walls 106, an internal wall 108, and a gas distribution assembly 110, which concurrently define a first chamber 102 and a second chamber 104 (Fig. 1, [0016], the claimed “A substrate processing chamber, comprising: a chamber body”);
The mounting plate 426 has a center hole 446 to allow passage of the gas delivery tube 410 ([0024], the claimed “a top plate disposed above the chamber body to define an interior volume within the chamber body and the top plate”);
The pedestal 114 is configured to support a substrate 116 ([0016], note ‘519 teaches a substrate support, but is silent about a temperature controlled support, however, the temperature controlled support is commonly well-known feature in the substrate processing art, for instance, see “A temperature controlled substrate support assembly 238, and encapsulates at least one embedded heater 232” of the previously cited reference US 20060228490, Fig. 3, [0012], therefore, it is obvious that the pedestal of ‘519 has a heater for the purpose of controlling the temperature of the substrate, the claimed “a substrate support disposed in a lower portion of the interior volume, wherein the substrate support includes a first heater”);
A gas distribution plate 438 ([0022], the claimed “a gas distribution plate having a plurality of apertures and disposed in an upper portion of the interior volume opposite the substrate support”);
Fig. 4 clearly shows an inner volume defined by the gas distribution plate 438 and the mounting plate 426 (the claimed “wherein the top plate and the gas distribution plate at least partially define an inner volume of a showerhead assembly”);
Disposed below the mounting plate 426 is a shield 475, which is coupled to the gas delivery tube 410 ([0024], note due to the shield coupled to the gas delivery tube disposed in a flow path, the gas intrinsically flows around all the outer surfaces of the shield plate combination, Further, Fig. 4 clearly shows the cleaning gas supplied into an entrance of the inner volume flows around the shield plate combination, the claimed “a apparatus comprising a plate and a central shaft, the plate supported by the central shaft through a central opening of the top plate, wherein the plate is disposed between and spaced apart from the gas distribution plate and the top plate, and wherein the plate and is configured to force any gases introduced into the inner volume of the showerhead assembly flow from above the plate, around the plate along an outermost sidewall of the plate, and beneath the plate into the gas distribution plate”);
Fig. 4 clearly shows the gas distribution plate 438 has a vertically standing edge wall portion (the claimed “a holder coupled to the gas distribution plate”);
Isolator 440 ([0022], the claimed “an isolator ring disposed about the gas distribution plate”).

‘519 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 4: (4A) wherein the top plate includes a minimum contact region comprising an annular channel having two adjacent annular legs on either side of the annular channel,
(4B) and a heating apparatus comprising a heater plate and a central shaft, the heater plate supported by the central shaft through a central opening of the top plate and having a second heater, wherein the heater plate is disposed between and spaced apart from the gas distribution plate and the top plate, and wherein the heater plate and is configured to force any gases introduced into the inner volume of the showerhead assembly flow from above the heater plate, around the heater plate along an outermost sidewall of the heater plate, and beneath the heater plate into the gas distribution plate,
(4C) wherein a lower surface of the top plate includes a tapered portion that extends upward and radially inward from an outer edge of the top plate towards an inner edge of the top plate, and wherein the lower surface includes a horizontal portion that extends horizontally outward from the outer edge to an outer surface of the interior volume,
(4D) and a washer ring disposed between the holder and the isolator ring to support the holder.

In regards to the limitation of 4A:
‘492 is analogous art in the field of processing chamber (title). ‘492 teaches the recesses 440 are designed to reduce the contact area between the gas box 50 and the flange portion 422, thereby minimizing heat transfer from the gas distribution plate 411 to the gas box 50 (Fig. 4B, [0031], note Fig. 4B shows the recess is an annular channel having two adjacent annular legs on either side of the annular channel, same as the applicants’ annular channel shown in the applicants’ Fig. 2).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a recess on the lower surface of the mounting plate of ‘519, for the purpose of reducing contact area between two contacting parts, thereby minimizing heat transfer from one part to the other part.

In regards to the limitation of 4B:
The teaching of the “heater” was discussed in the limitation of 1B of the claim 1 rejection above with ‘377, therefore, the limitation of 4B is rejected for substantially the same reason.

In regards to the limitation of 4C:
‘394 is analogous art in the field of substrate processing (abstract). Fig. 1 of ‘394 shows the lid 170 has a tapered portion and horizontal portion.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have formed a tapered portion on the mounting plate of ‘519, for the purpose of improving gas dispersion from a center to an edge.

In regards to the limitation of 4D:
‘027 is analogous art in the field of showerhead (title). ‘027 teaches the clamp 110 facilitates coupling the gas distribution plate 104 to the body 102 ([0019]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted clamp ring and RF gasket, between the mounting plate and the hanger wall portion of ‘519, for the purpose of facilitating the coupling of the gas distribution plate and the top plate, thus improving RF conductivity.

Regarding to Claim 6,
Fig. 4 of ‘519 shows the gas distribution plate 438 has a vertically standing edge wall portion, and the wall portion has flanges in both lower and upper positions of the wall, see also rim 462 (the claimed “further comprising: the holder having a wall, a flange extending radially inwardly from a lower portion of the wall and coupled to the gas distribution plate, and a flange extending radially outwardly from an upper portion of the wall and disposed between the chamber body and the top plate”).

Regarding to Claim 8,
‘519 further teaches the mounting plate 426 is fabricated from a conductive material, such as aluminum. An RF coupling tab 222 couples the mounting plate 426 of the first and second gas boxes 208 and 210 to the RF source 118. The RF power is coupled through the mounting plate 426 to the gas distribution plate 438 ([0022], the claimed “further comprising: a radio frequency (RF) power source electrically coupled to the top plate to deliver RF energy to the substrate processing chamber, wherein the top plate is formed of an electrically conductive material”).

Regarding to Claim 9,
‘519 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 9: further comprising: an RF gasket disposed between the flange extending radially outwardly and the top plate to facilitate coupling of RF energy from the top plate, through the holder, and into the gas distribution plate.

‘027 further teaches the RF gaskets 108, 126 facilitate conductivity of RF power from, for example, an RF source to the body 102 and the clamp 110. For example, RF power may be provided from an RF power supply to a component coupled to the body 102 and in contact with one or more RF gaskets (e.g., RF gasket 126) ([0015]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted RF gasket, between the mounting plate and the hanger wall portion of ‘519, for the purpose of facilitating conductivity of RF power, from the power source to the gas distribution plate assembly.

Regarding to Claim 10,
Fig. 4 of ‘519 shows the lower flange portion of the hanger wall can be interpreted to be coupled to a lower surface of the gas distribution plate 438, for instance, see coupling of the diffuser plate (or distribution plate) 258 and hanger plate 260 of the previously cited reference US 20060228490, Fig. 3A, [0020]. Thus, the coupling clearly reads into the all claimed “wherein the flange extending radially inwardly of the holder is coupled to an surface of the gas distribution plate” of Claim 10, except the “upper”.

However, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have rearranged the lower flange portion of the hanger wall of ‘519, such that it is coupled to an upper surface, since it has been held that rearranging parts of an invention only involves routine skill in the art, see MPEP 2144.04.

In case the applicants keep arguing that the gas distribution plate 438 and hanger wall of ‘519 is a single unitary member, thus it cannot be rearranged,
The examiner responses MPEP clearly guides making a single unitary member to be separable or making plural pieces to be integral is an obvious matter, see MPEP 2144.04, and also [0020] of the previously cited reference US 20060228490, thus making the hanger wall portion of ‘519 having flanges to be separable, then rearranging the position merely involves routine skill in the art.

Regarding to Claim 11,
As discussed in the claim 4 rejection above, the recess is formed between the mounting plate and the hanger wall portion, therefore, the recess sits on atop flange of the hanger wall portion (the claimed “wherein the the annular channel of the top plate sits atop the flange extending radially outwardly of the holder”).

Regarding to Claim 14,
As discussed in the claim 4 rejection above, the shield 475 and the blocker plate 436 of ‘519, together, is a heater plate, therefore, a lower surface of the heater plate is entirely exposed to the gas distribution plate 438 (the claimed “wherein the lower surface of the heater plate is entirely exposed to the gas distribution plate”). 

Claims 5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘519, ‘492, ‘377, ‘394 and ‘027, as being applied to Claim 4 rejection above, further in view of Or et al. (US 6364949, hereafter ‘949).
Regarding to Claim 5,
‘519, ‘827, ‘377, ‘394 and ‘027 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 5: wherein the isolator ring is spaced from the gas distribution plate.

‘949 is analogous art in the field of CVD chamber (title). ‘949 teaches a first gap 177 is formed between the isolator and the gas delivery assembly (Fig. 8, lines 14-16 of col. 11).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have spaced the isolator of ‘519 from the gas distribution plate by a gap, for the purpose of accommodating thermal expansion.

Regarding to Claim 12, ‘519 further teaches:
The gas distribution assembly 110 has a lid plate 228 ([0018], the claimed “further comprising: a lid plate disposed atop walls of the chamber body and configured to couple a chamber lid to the chamber body”);
An isolator 440 ([0022], the claimed “and an isolator ring having a body, a first portion extending radially outwardly from an upper portion of the body and disposed atop a portion of the lid plate, and a second portion extending from a lower portion of the body, wherein the second portion is adjacent the gas distribution plate”);
As discussed in the claim 5 rejection above, the isolator is spaced from the gas distribution plate (the claimed “and wherein a gap is disposed between the gas distribution plate and the second portion to accommodate thermal expansion of the gas distribution plate”).

‘519, ‘827, ‘377, ‘394 and ‘027 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 12: and a second portion extending radially inwardly from a lower portion of the body, wherein the second portion is adjacent the gas distribution plate.

‘949 further teaches the isolator ring 152 generally includes an upper lip 238, a lower inner lip 239 (Figs. 8 and 11, lines 17-18 of col. 9).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the isolator of ‘519 to have a lip on a lower body, for the purpose of minimizing the amount of diffusion of material.

Regarding to Claim 13,
As discussed in the claims 5 and 12 rejection above, a gap is provided. Further, the gas distribution plate 438 intrinsically experiences various thermal expansion at different temperatures, thus the gap is obviously changed depending on the temperature variation (this teaches all the limitations of claim 13, except the dimensions, in other words, it teaches the claimed “wherein the gap is between when the gas distribution plate is at maximum thermal expansion and when the gas distribution plate is at room temperature”, except the “about 0.4 inches” and “about 0.08 inches”).

‘949 further teaches an optimal gap is about 0.4 inches. However, more generally, the gap size is determined according to a particular application (lines 20-22 of col. 11, note the “gap size is determined according to a particular application” means the gap size is a result effective parameter, thus it is a variable control parameter depending on a particular application).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have be configured the gap, to be variable in a range from 0.04 to 0.08 inches depending on thermal expansion of the component at different temperatures, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art, see MPEP 2144.05.

Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘519 in view of ‘377, ‘492, ‘949, and ‘027.
Regarding to Claim 15, ‘519 teaches:
The CVD apparatus 100 has electrically grounded external walls 106, an internal wall 108, and a gas distribution assembly 110, which concurrently define a first chamber 102 and a second chamber 104 (Fig. 1, [0016], the claimed “A substrate processing chamber, comprising: a chamber body”);
The mounting plate 426 has a center hole 446 to allow passage of the gas delivery tube 410 ([0024]), and the mounting plate 426 is fabricated from a conductive material, such as aluminum ([0022], the claimed “an electrically conductive top plate disposed above the chamber body to define interior volume within the chamber body and the top plate”);
The pedestal 114 is configured to support a substrate 116 ([0016], note ‘519 teaches a substrate support, but is silent about a temperature controlled support, however, the temperature controlled support is commonly well-known feature in the substrate processing art, for instance, see “A temperature controlled substrate support assembly 238, and encapsulates at least one embedded heater 232” of the previously cited reference US 20060228490, Fig. 3, [0012], therefore, it is obvious that the pedestal of ‘519 has a heater for the purpose of temperature control of the substrate, the claimed “a substrate support disposed in a lower portion of the interior volume, wherein the substrate support includes a first heater”);
A gas distribution plate 438 ([0022], the claimed “a gas distribution plate disposed in an upper portion of the interior volume opposite the substrate support”);
Fig. 4 clearly shows an inner volume defined by the gas distribution plate 438 and the mounting plate 426 (the claimed “wherein the top plate and the gas distribution plate at least partially define an inner volume of a showerhead assembly”);
Disposed below the mounting plate 426 is a shield 475, which is coupled to the gas delivery tube 410 ([0024], note due to the shield coupled to the gas delivery tube disposed in a flow path, the gas intrinsically flows around all the outer surfaces of the shield plate combination, Further, Fig. 4 clearly shows all cleaning gas supplied into an entrance of the inner volume flows around the shield plate combination, the claimed “and a apparatus, and disposed between and spaced apart from the gas distribution plate and the electrically conductive top plate, wherein is configured to force all gases introduced into the inner volume of the showerhead assembly to flow from above the apparatus, around the apparatus along an uppermost surface and an outermost sidewall of the apparatus, and beneath the apparatus into the gas distribution plate”);
Fig. 4 clearly shows the gas distribution plate 438 has a vertically standing edge wall portion, and the wall portion has flanges in both lower and upper positions of the wall, see also rim 462 (the claimed “a holder having a wall, a flange extending radially inwardly from a lower portion of the wall and coupled to the gas distribution plate, and a flange extending radially outwardly from an upper portion of the wall and disposed between the chamber body and the electrically conductive top plate”);
A lid plate 228 ([0018], the claimed “a lid plate disposed atop walls of the chamber body and configured to couple a chamber lid to the chamber body”);
An isolator 440 ([0022], the claimed “an isolator ring disposed about the gas distribution plate, the isolator ring having a body, a first portion extending radially outwardly from an upper portion of the body and disposed atop a portion of the lid plate, and a second portion extending from a lower portion of the body, wherein the second portion is adjacent the gas distribution plate”);
The mounting plate 426 is fabricated from a conductive material, such as aluminum. An RF coupling tab 222 couples the mounting plate 426 of the first and second gas boxes 208 and 210 to the RF source 118. The RF power is coupled through the mounting plate 426 to the gas distribution plate 438 ([0022], the claimed “a radio frequency (RF) power source electrically coupled to the top plate to deliver RF energy to the substrate processing chamber, wherein the top plate is formed of an electrically conductive material”, and “to facilitate coupling of RF energy from the electrically conductive top plate, through the holder, and into the gas distribution plate”).

‘519 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 15: (15A) a heating apparatus having a second heater and disposed between and spaced apart from the gas distribution plate and the electrically conductive top plate, wherein the second heater is configured to force all gases introduced into the inner volume of the showerhead assembly flow from above the heating apparatus, around the heating apparatus along an uppermost surface and an outermost sidewall of the heating apparatus, and beneath the heating apparatus into the gas distribution plate, wherein the second heater includes, embedded in a heater plate, one or more second resistive heater elements or one or more second heating lamps,
(15B) wherein the top plate includes an annular channel having two adjacent annular legs on either side of the annular channel which sits atop the flange extending radially outward of the holder, 
(15C) the isolator ring having a body, a first portion extending radially outwardly from an upper portion of the body and disposed atop a portion of the lid plate, and a second portion extending radially inwardly from a lower portion of the body, wherein the second portion is adjacent the gas distribution plate, and wherein a gap is disposed between the gas distribution plate and the second portion to accommodate thermal expansion of the gas distribution plate,
(15D) a washer ring disposed between the holder and the isolator ring to support the holder,
(15E) and an RF gasket disposed between the flange extending radially outwardly and the electrically conductive top plate to facilitate coupling of RF energy from the electrically conductive top plate, through the holder, and into the gas distribution plate.

In regards to the limitation of 15A:
The teaching of the “heater” in an apparatus and also embedded heater of the limitation of 15A was discussed in the claim 3 and also the limitation of 4B of the claim 4 rejection above with ‘377, therefore, it is rejected for substantially the same reason.

In regards to the limitation of 15B:
The teaching of the limitation of 15B was discussed in the limitation of 4A of the claim 4 rejection above with ‘492, therefore, it is rejected for substantially the same reason.

In regards to the limitation of 15C:
The teaching of the limitation of 15C was discussed in the claims 5 and 12 rejection above with ‘949, therefore, it is rejected for substantially the same reason.

In regards to the limitation of 15D-15E:
The teaching of the limitation of 15D-15E was discussed in the limitation of 4D of the claim 4 rejection and claim 9 rejection above with ‘027, therefore, it is rejected for substantially the same reason.

Regarding to Claim 16,
As discussed in the claims 4 and 15 rejection above, the pedestal has embedded heater (note it is well-known in the art that the embedded heater in the substrate support is a resistive heater element, the claimed “wherein the first heater includes one or more first resistive heater elements or one or more first heating lamps”).

Regarding to Claim 18,
Claim 18 is rejected for substantially the same reason as the claim 10 rejection above.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘519, ‘377, ‘492, ‘949, and ‘027, as being applied to Claim 15 rejection above, further in view of ‘827.
Regarding to Claim 17,
Claim 17 is rejected for substantially the same reason as the limitation 1A of claim 1 rejection.

Regarding to Claim 20,
‘519 further teaches the gas distribution plate 438 may be fabricated from a conductive material, such as aluminum ([0026], thus hanger wall portion of the gas distribution plate 438 is also formed of an electrically conductive material).
“827 further teaches Such thermal impedance can be maximized by making the hanger very thin or by fabricating the hanger of a material having a low thermal conductivity such as stainless steel, which has a lower thermal conductivity than most other electrical conductors suitable for use inside a plasma chamber ([0078]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have formed the hanger wall portion of ‘519 with stainless steel, for the purpose of maximizing thermal impedance, as taught by ‘827, and/or for its suitability as the hanger material with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07 (this reads into the claimed “wherein the holder is formed of an electrically conductive material having a thermal conductivity less than about 30 W/m·K”, see the claim interpretation above).

Response to Arguments
Applicants’ arguments filed on 04/06/2022 have been fully considered but they are not persuasive.
In regards to the 35USC103 rejection of Claim 1, the applicants argue that Examiner is ignoring the fact that '519 teaches processing gases introduced into the alleged inner volume of '519 via a central passage 444 of gas delivery tube 410, a gap between shield 475 and blocker 436 plate, and through the blocker plate 436 into the alleged inner volume (see '519 at Figure 4 and ¶[0025]). Whether the processing gas of '519 is interpreted as being introduced into the alleged inner volume somewhere along the central passage 444 or a bottom of the blocker plate 436, the processing gas does not flow into the alleged inner volume of '519 from an upper surface, to a radially outermost sidewall, to a lower surface of the shield 475, the blocker plate 436, or shield 475/blocker plate 436 combo. For example, the processing gas is not configured to flow from an upper surface of the shield 475 and the processing gas is not configured to flow to a radially outermost sidewall of the blocker plate 436 or shield 475. Thus, the shield 475, the blocker plate 436, or the shield 475/blocker plate 436 combo are not configured to force any gases introduced into the inner volume to flow as claimed. Therefore, a prima facie case of obviousness has not been established as the combination of the cited references would fail to yield the limitations recited in the claims, see 1st paragraph of page 10.
This argument is found not persuasive.
The examiner maintains a prima facie case of obviousness has been clearly established as the combination of the cited references would fail to yield the limitations recited in the claims.
In ‘519, a cleaning process is performed after the substrate processing is finished, see [0031], therefore, during the cleaning process, the structure of ‘519 is configured to force only all the cleaning process gases, without supplying the other process gases, to flow along the inner volume as defined by the applicants. This is sufficient to meet the claim requirement. 

The applicants further argue that in the interview summary for the interview conducted on February 19, 2022, the Examiner explains that in '519, flowing the gas through the gas delivery tube, flowing the gas around the baffle plate, or flowing the gas both through the gas delivery tube and also around the baffle plate, is merely different operations or different use, and '519 baffle plate is sufficient to meet the claim requirement. However, claims 1 and 4 are being amended to recite wherein the heater plate is "configured to force any gases introduced into the inner volume to flow...". As such, the claim requirement of the flow path is not merely directed at different operations or different use. The flow path describes a structural relationship of the heater plate with respect to the other components of the claimed showerhead assembly of claim 1 and claimed substrate processing chamber of claim 4. Therefore, a prima facie case of obviousness further has not been established as the combination of the cited references would fail to yield the limitations recited in the claims, see the last paragraph of page 10.
This argument is found not persuasive.
The examiner maintains a prima facie case of obviousness has been clearly established.
Applicants do not correctly understand the examiner position. The different use is an operation in the cited reference, 519, and it does not mean “required by the applicants’ claimed apparatus”. The different uses in the cited reference is not a factor to determine the patentability of the claimed apparatus. Only the factor that the structure in the reference reads or not into the applicants’ claimed limitation is considered. Currently, ‘519 has all the structural requirement as claimed. Therefore, ‘519 is sufficient to meet the claim requirement, regardless how it is operated.
Further, emphasized again, one of the different uses in ‘519, which is a cleaning process, is performed after the substrate processing is finished, see [0031], therefore, during the cleaning process, the structure of ‘519 is clearly configured to force only all the cleaning process gases, without flowing the other process gases, to flow along the inner volume as defined by the applicants. This is sufficient to meet the claim requirement. 

The applicants further argue that the claimed heater plate suspended in the interior volume and having a heater, in concert with the other elements of claims 1 and 4, provides the structure for gas to flow around the heater plate without flowing through the heater plate for the benefit of maintaining the claimed gas distribution plate at a temperature sufficient to ensure that little or no precursor residue remains in the apertures of the gas distribution plate. The combination of the cited art fails to teach or suggest a heater plate having a heater and the heater plate configured to force any gas entering the interior volume to flow around the heater plate, and more specifically, from an upper surface thereof, to an outermost surface thereof, to a lower surface thereof. Therefore, a prima facie case of obviousness has not been established as the combination of the cited references would fail to yield the limitations recited in the claims, see 1st paragraph of page 11.
This argument is found not persuasive.
The examiner maintains a prima facie case of obviousness has been clearly established, because the combination of the cited art clearly teaches or suggest a heater plate having a heater and the heater plate configured to force any gas entering the interior volume to flow around the heater plate, and more specifically, from an upper surface thereof, to an outermost surface thereof, to a lower surface thereof, see the claim rejection above.

The applicants further argue that with respect to claim 2, plenums within gas delivery tube 410 and the gap 448 between blocker plate 436 and gas distribution plate 438 of '519 are part of the inner volume and provide a flow path for processing gas. As such, the flow path for processing gas is not introduced into the inner volume radially outward of the central shaft, but rather internally through it. However, to expedite prosecution, claim 2 is being amended to recite wherein the showerhead assembly is configured such that the any gases introduced into the inner volume are introduced radially outward of the central shaft. As such, the claim requirement of the gas flow path is not merely directed at different operations or different use. Thus, the combination of the cited art fails to teach or suggest these features. Therefore, a prima facie case of obviousness has not been established as the combination of the cited references would fail to yield the limitations recited in the claims, see the last paragraph of page 11.
This argument is found not persuasive.
The examiner maintains a prima facie case of obviousness has been clearly established.
First, the plenums within gas delivery tube 410 is not a part of the claimed inner volume. Based on the applicants’ claim and disclosure, only outer regions of the heating apparatus and the shaft is an inner volume, therefore, no need to interpret the plenums within gas delivery tube 410 as an inner volume.
Second, emphasized again, the claim never has a limitation regarding to the intended use. The different uses are performed in ‘519, not in the applicants’ apparatus, and the different uses of ‘519 is not a factor to determine the patentability of the applicants’ apparatus. Therefore, the combination of the cited art clearly teaches or suggest these features.

The applicants further argue that claim 3 is being amended to recite wherein the heater is embedded in the heater plate. The Examiner acknowledges that '519 fail to teach or suggest the heater plate includes a heater configured to heat the gas distribution plate and points to '377 to allegedly teach these features. However, '377 teaches the one or more heating elements 152 are disposed on at least one interior surface of the gas distribution system 100, for example, may be formed on an upper surface of the gas distribution plate 141 (see '377 at Figure 2A and ¶[0038]). Thus, '377 fails to teach the one or more heating elements 152 embedded in the gas distribution plate 141. Moreover, even if '377 were to teach heating elements embedded in the gas distribution plate, a person of ordinary skill in the art at the time of the invention would not modify the blocker plate 436/shield 475 of '519 to include an embedded heating element as it would interfere with the mode of operation of the apparatus of '519 of providing a gas flow path for processing gases through the alleged heater plate. Therefore, a prima facie case of obviousness further has not been established as the combination of the cited references would fail to yield the limitations recited in the claims, see 1st paragraph of page 12.
This argument is found not persuasive.
The examiner maintains a prima facie case of obviousness has been clearly established, because ‘377 clearly teaches the imbedded heater, see the rejection above, and further a person of ordinary skill in the art at the time of the invention would have easily modify the blocker plate 436/shield 475 of '519 to include an embedded heating element and it would not interfere with the mode of operation of the apparatus of '519 of providing a gas flow path for processing gases through the alleged heater plate. Emphasized again, embedded heater is commonly well-known feature in the art.

The applicants further argue that a person of ordinary skill in the art at the time of the invention would not be motivated to combine '519, '827, '377, '492, '394, and '027. The MPEP and caselaw provide that "[t]he mere fact that references can be combined or modified does not render the resultant combination obvious unless the prior art also suggests the desirability of the combination." MPEP § 2143.01 (III) (citing In re Mills, 916 F.2d 680, 16 USPQ2d 1430 (Fed. Cir. 1990))(emphasis in original). Here, the combination of '519, '827, '377, '492, '394, and '027 amounts to hindsight reasoning. Therefore, a prima facie case of obviousness has not been established as the combination of the cited references would fail to yield the limitations recited in the claims, see 2nd paragraph of page 12 to 1st paragraph of page 14, see also the same argument to claim 15 in page 17.
This argument is found not persuasive.
The examiner maintains a prima facie case of obviousness has been clearly established as the combination.
First, the amount of the references is not the reason to overcome the ground of the rejection.
Second, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Emphasized again, each combination is clearly set forth with a proper teaching and motivation, therefore, a prima facie case of obviousness is proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718